The disclosure is objected to because of the following informalities: Page 1, line 16, note that the term “I/O” should be rewritten as --input/output (I/O)-- for an appropriate characterization; line 17, note that --the-- should be inserted prior to “last” for idiomatic clarity; line 27, note that the recitation of “so-called e-tube” should be rewritten as --so-called “e-tube”-- for an appropriate characterization; line 28, note that the pronoun “it” should be rewritten as --this interconnect-- for an appropriate characterization; line 29, note that the pronoun “it” should be rewritten as --such an interconnect-- for an appropriate characterization. Page 4, in the heading therein, note that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 7, lines 9 & 17, note that --as shown in FIG. 2-- should be inserted after “invention”, respectively at these instances for an appropriate characterization consistent with the labeling in that drawing. Page 8, line 24, note that --as shown in FIG. 1-- should be inserted after “11” for an appropriate characterization consistent with the labeling in that drawing. Page 9, line 15, note that --configurations-- should be inserted after “those” for an appropriate characterization; line 18, note that the pronoun “they” should be rewritten to indicate the intended feature for clarity and completeness of description.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and descriptive wording need to be correspondingly described in the specification description of the indicated drawing: FIG. 1, “10”; FIGS. 4, 5, the various descriptive text appearing in these drawings; FIGS. 6A, 6B, “Frequency (Hz)”; FIG. 6A, “S21”; FIG. 6B, “Group Delay (s)”.  Appropriate correction is required.
The use of the trademark Teflon (i.e. page 7, lines 11, 14, 15) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The drawings are objected to because of the following: In FIG. 1, note that the drawing needs to be designated as --PRIOR ART--, such as to be consistent with the description thereof at page 4, line 21; In FIG. 6A, note that the dimensional parameter associated with response characteristic “S21” cannot be discerned and a more clearer representation of such parameter needs to be provided.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 2 and in claim 4, note that it is unclear whether the term “dielectrics” would an accurate characterization for all embodiments, especially for those embodiments where there is a single dielectric (e.g. FIGS. 2, 3A, etc.) and thus appropriate clarification is needed. Perhaps, --at least one dielectric-- should be used instead of “dielectrics” to cover embodiments with either one dielectric or more than one dielectric.
In claim 4, note that the recitation of “dielectrics included in … the second dielectric part” is vague in meaning, especially since no “dielectrics” have been positively associated with “the second dielectric part” and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 3, note that --respective-- should be inserted prior to “central” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Herbsommer et al (‘301). 
Herbsommer et al (i.e. FIG. 2) discloses a waveguide for transmission of electromagnetic waves, comprising: a first dielectric part comprising dielectrics (i.e. the first dielectric part includes a core and a cladding, as evident from FIG. 12); a conductor part (e.g. first metallic layer 1220) covering in part (i.e. the entirety) of the first dielectric part; and a second dielectric part (e.g. one or more of insulating layers (1221, 1223) in FIG. 12) that surrounds the first dielectric part and the conductor part (1220), as evident from FIG. 12. Regarding claim 2, as evident from FIG. 12, the conductor part (1220) covers outer surfaces of the cladding in the first dielectric part. Regarding claim 3, as evident from FIG. 12, in view of the concentric nature of the first dielectric part, the conductor part and the second dielectric part, central axes associated with each of these parts necessarily coincide with each other.
Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dogiamis et al. 
Dogiamis et al (i.e. FIG. 8C) discloses a waveguide for transmission of electromagnetic waves, comprising: a first dielectric part including dielectrics (i.e. dielectric waveguide cores 803); a conductor part that covers a part of the first dielectric part (i.e. outer layers (802) that are metallized on outer surfaces (822) of the dielectric waveguide cores (803), as per claim 2); a second dielectric part (i.e. flexible dielectric material (812) in FIG. 8C) that surrounds the first dielectric part (803) and the conductor part (802). Regarding claim 4, the second dielectric part (812) is comprised of PDMS material (e.g. see paragraph [0031]) while the first dielectric part can be comprised of a variety of dielectric materials as described in paragraph [0020], which are not the same material as PDMS.
Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Morgan et al. 
Morgan et al (i.e. Figs. 1 & 2) discloses a waveguide for transmission of electromagnetic waves, comprising: a first dielectric part including dielectrics (i.e. dielectric cores (112) and dielectric cladding (110), as evident from FIG. 2); a conductor part (i.e. conductive shield 114) configured to cover parts of an outer surface (134) of each of the dielectric claddings (110), as per claim 2; and a second dielectric part (i.e. outer jacket 116) that surrounds the first dielectric part (112, 110) and the first conductor part (114). Regarding claim 4, note that the first dielectric part (112, 110) comprises polymer materials (e.g. see paragraphs [0032] & [0033]) while the second dielectric part (116) comprises heat shrinkable material (e.g. see paragraph [0036]) that is different from the above described polymer materials for the first dielectric part (112, 110). Regarding claim 5, as evident from FIG. 2, electromagnetic wave transmission is bounded between the first dielectric part (112, 110) and the conductor part (114) on one side thereof and bounded by the first dielectric part (112, 110) and the second dielectric part (116) on another side thereof opposite to the first side, as evident from FIG. 2.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suarez-Gartner et al discloses a waveguide including a dielectric core covered by a conductive layer and including an insulating layer surrounding both the dielectric core and the conductive layer. Apostolos et al discloses a waveguide arrangement having a dielectric covered by conductive layers and including an insulating layer surrounding both the dielectric and the conductive layers.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee